DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group A in the reply filed on 12/06/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/06/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Perry (US3995663).
Regarding claim 1. Perry discloses (see Fig. 1-2) a header insert for an evaporator header outlet port of an evaporator header (“header or manifold” – Col. 1, line 40), comprising: a header insert body (ferrule 14) that extends along a body center axis between a body inlet end (top end) and a body outlet end (bottom end), wherein the header insert body includes a center passage defined by a center passage surface (inner surface) located within the header insert body, the center passage surface extending from the body inlet end to the body outlet end along the body center axis, the center passage surface defining: a center passage inlet portion (see portion at top end) at the body inlet end; a center passage outlet portion (see portion below inlet portion) at the body outlet end, the center passage outlet portion defining a body nozzle portion on the body center axis, the body nozzle portion having a convergent-divergent shape (see shape thereof) so that the body nozzle portion has a convergent segment (bottom of 22), a divergent segment (26) and a neck segment (24) therebetween; and a conical tip member (32), fixed (via 34) to the body outlet end and disposed at least partially within the divergent segment of the body nozzle portion so that a conical outlet passage is formed therebetween.
Regarding claim 2, Perry discloses the limitations of claim 1, and Perry further discloses a divergent segment diameter (diameter of 26) is defined by the divergent segment, the divergent segment diameter sized so that the divergent segment defines an axial outer edge of the body outlet end.
Regarding claim 3, Perry discloses the limitations of claim 2, and Perry further discloses  a conical tip member base portion (portion of 32) is defined by the conical tip member, the conical tip member base portion having a base portion diameter that is larger than a center passage diameter (see respective diameters); and the base portion diameter of the conical tip member is smaller than the divergent segment diameter.
Regarding claim 4, Perry discloses the limitations of claim 1, and Perry further discloses one or more runners (34) that connect the conical tip member to the body outlet end.
Regarding claim 5, Perry discloses the limitations of claim 1, and Perry further discloses a flange (16) that extends radially outwardly from the header insert from a location that is axially between the body inlet end and the body outlet end; wherein the center passage outlet portion of the center passage surface is axially between the flange and the body outlet end.
	Regarding claim 6, Perry further discloses an evaporator (evaporators – Col. 2, lines 25-30) assembly including the header insert (14) of claim 1, and further comprising: the evaporator header (“header or manifold” – Col. 1, line 40) that defines the evaporator header outlet port (port from 10 into tube 12); an evaporator body that defines an evaporator passage in fluid communication with the evaporator header outlet port, and wherein the header insert is inserted into the evaporator header outlet port.
Regarding claim 7, Perry discloses a method of directing fluid through an evaporator assembly (evaporators – Col. 2, lines 25-30), comprising: directing (see arrows denoted flow direction; Fig. 1) a fluid into a center passage inlet portion of a center passage surface of a header insert (inner passage & surface of 14) from an evaporator header outlet port (port out of 10 into tube 12) of an evaporator header; directing the fluid into a center passage outlet portion at a body outlet end (bottom end of 14) of the center passage surface, the center passage outlet portion defining a body nozzle portion on a body center axis, the body nozzle portion having a convergent-divergent shape (see shape thereof) so that the body nozzle portion has a convergent segment (lower end of 22), a divergent segment (26) and a neck segment (24) therebetween; directing the fluid into a conical outlet passage formed between the divergent segment of the body nozzle portion and a conical tip member fixed to the body outlet end of the header insert; and directing the fluid into an evaporator passage of an evaporator body from the conical outlet passage, wherein the fluid moves towards a sidewall (walls of 12) of the evaporator passage and moves downstream along the evaporator passage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763